Case: 13-10511      Document: 00512557812         Page: 1    Date Filed: 03/11/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-10511
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 11, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JOSE RAMOS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:12-CR-213-1


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Jose Ramos has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Ramos has not filed a response. We have reviewed counsel’s brief
and the relevant portions of the record reflected therein. We concur with




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-10511    Document: 00512557812    Page: 2   Date Filed: 03/11/2014


                                No. 13-10511

counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review.
      There is a clerical error in the judgment. The judgment states that
Ramos should be placed on supervised release “for a term of 12 months as to
Count 1 and 12 months as to Count 2, to run concurrently for a total of THREE
(3) years.” This statement is not only internally inconsistent but does not
accurately reflect the district court’s oral pronouncement of the sentence,
which stated simply that Ramos should serve three years of supervised release.
The judgment should be corrected to accurately reflect the term of supervised
release orally pronounced at sentencing.
      Accordingly, counsel’s motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2. This matter is REMANDED for correction
of the clerical error pursuant to Federal Rule of Criminal Procedure 36.




                                      2